MEMORANDUM **
Nevada state prisoner Michael J. Zellis appeals pro se the district court’s summary judgment in favor of defendants in his 42 U .S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Barnett v. Centoni 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
With respect to Zellis’s claims alleging double jeopardy, unlawful investigation, and unlawful stop, arrest, and detention, the district court properly granted summary judgment. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
The district court did not abuse its discretion by denying Zellis’s motion for a default judgment, see Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir.1986), by denying Zellis’s discovery motions, see Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 726 (9th Cir.1999), and by issuing the protective order, see Portland Gen. Elec. Co. v. U.S. Bank Trust Nat’l Ass’n, 218 F.3d 1085, 1089 (9th Cir.2000).
Zellis’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.